UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 July 3, 2013 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled: “Nova Measuring Instruments Schedules 2013 Second Quarter Results Release and Conference Call for July 30, 2013”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 3, 2013 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: +972-73-229-5833 E-mail: info@novameasuring.com www.novameasuring.com Investor Relations Contacts: Ehud Helft / Kenny Green CCG Investor Relations Tel: +1-646-201-9246 E-mail: nova@ccgisrael.com Israel Investor Relations Contacts: Zvi Rabin Kwan Investor & Media Relations Tel: +972-50-4600140 E-mail: zvi@kwan.co.il Nova Measuring Instruments Schedules 2013 Second Quarter Results Release and Conference Call for July 30, 2013 Results will be released after market close and the conference call will be held at 5:00pm Eastern Time Rehovot, Israel – July 3, 2013 - Nova Measuring Instruments Ltd. (Nasdaq: NVMI), provider of leading edge stand alone metrology and the market leader of integrated metrology solutions to the semiconductor process control market, announced today that it will release its results for the second quarter of 2013 after the NASDAQ market closes on July 30, 2013. In conjunction with this release, Nova will host a conference call later that same day at 5:00 p.m. Eastern Time. Nova will also conduct a conference call in Hebrew on Wednesday, July 31, 2013 at 11 a.m. Israel Time. Mr. Gabi Seligsohn, President and Chief Executive Officer, Mr. Eitan Oppenhaim, President and Chief Executive Officer-elect and Mr. Dror David, Chief Financial Officer, will review and discuss the results as well as other business developments, and will be available to answer questions. Conference call details: To attend the conference call on July 30, 2013, please dial one of the following teleconferencing numbers. Please begin by placing your calls 5 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. U.S. Dial-in Number: 1 INTERNATIONAL Dial-in Number:+/ +1 At: 5:00 p.m. Eastern Time and 2:00 p.m. Pacific Time Nova’s conference call on July 30, 2013 will also be webcast live from a link on Nova’s website at http://ir.novameasuring.com. To attend the conference call in Hebrew, on July 31, 2013, please dial +approximately 5 minutes prior to the start of the call, at 11 a.m. Israel Time. For those unable to participate in the conference calls, there will be replays available from a link on Nova’s website at http://ir.novameasuring.com. About Nova: Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand alone metrology solutions for the semiconductor manufacturing industry. Nova is traded on the NASDAQ & TASE under the symbol NVMI. The Company's website is: www.novameasuring.com
